Order entered September 23, 2020




                                                           In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas

                                                 No-05-19-01120-CR
                                                 No. 05-19-01127-CR

                                            KEVIN JONES, Appellant

                                                              V.

                                      THE STATE OF TEXAS, Appellee

                         On Appeal from the 401st Judicial District Court
                                      Collin County, Texas
                     Trial Court Cause Nos. 401-80295-2018 & 401-82548-2019

                                          ORDER NUNC PRO TUNC1
                                           Before the Court En Banc

               Before the Court is appellant’s July 14, 2020 motion for en banc

       reconsideration. Appellant’s motion is DENIED.


                                                                    /s/      ROBERT D. BURNS, III
                                                                             CHIEF JUSTICE




1
    The order is corrected to show both cause numbers in these companion cases in which a single opinion issued.